Citation Nr: 1550242	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-23 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to December 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO). Specifically, the Veteran appeals the determination that his left shoulder condition was not service-connected. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran is seeking service connection for a left shoulder disability.  A February 2011 MRI demonstrates degenerative changes in the humeral head of the left shoulder.  Therefore, element (1) of service connection has been satisfied.  With respect to element (2), the Veteran is currently service-connected for a right shoulder disability due to diagnosed overuse injuries in service.  He contends that his left shoulder was subjected to the same overuse during service in his capacity as an aircraft mechanic.  As he is competent to report such activity, and as it is consistent with the circumstances of his service, element (2) has also been satisfied.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, given the Veteran's current left shoulder disability and his report that his left shoulder was overused in service in a manner similar to his service-connected right shoulder, the claim should be remanded for a VA examination to determine the nature and etiology of his condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of the left shoulder. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's left shoulder disability. The examination report is to contain a notation that the examiner reviewed the claims file. 

For each diagnosis made, the examiner should opine as to whether it is at least as likely as not (50 percent of greater probability) that the disability was incurred during the Veteran's active military service, within one year or his discharge, or is otherwise related to any disease, event or injury during his service, to include his reported performance of aircraft cabin modifications during his active service. 
      
In rendering these opinions, the examiner must consider and address the following:

*The Veteran is service-connected for a right shoulder injury attributed to overuse during service. 

*The Veteran's competent reports of using his left shoulder in a similar manner to his right shoulder when performing aircraft cabin modifications; and

*MRI results from February 8, 2011, showing degenerative changes in the humeral head of both the left and right shoulder.
		
The examiner is reminded that the service treatment records are incomplete and that the Veteran is competent to attest to any lay observable left shoulder symptoms and past treatment.

The examiner must provide a detailed rationale for the opinion rendered, citing the objective medical findings leading to the conclusion reached. 

2. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if the additional comment has not been provided in full. 

3. Finally, readjudicate this claim in light of this and all other additional evidence. If the claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




